Citation Nr: 1025677	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 
1986.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

In November 2007, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.  And upon completion of that 
development, the AMC readjudicated and continued to deny the 
claim in a January 2010 supplemental statement of the case 
(SSOC).

An additional issue of entitlement to service connection for 
coronary artery disease, secondary to already service-connected 
hypertension, has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
additional issue, and it is referred to the AOJ, i.e., the RO for 
appropriate development and consideration.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the RO in the 
first instance).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are (i) status 
post total abdominal hysterectomy, rated 50-percent disabling; 
(ii) hypertension, 
rated 60-percent disabling; (iii) migraine headaches, rated 30-
percent disabling; (iv) asthma, also rated 30-percent disabling; 
(v) arthritis of the right knee, 
rated 10-percent disabling; and (vi) urinary stress incontinence, 
rated zero-percent disabling, i.e., noncompensable, for a 
combined 90 percent rating.



2.  The Veteran stopped working full time as a hair dresser in 
2003, and her only other work experience is as a custodian, 
security guard, and cosmetologist.

3.  There is competent and credible medical and other evidence 
indicating it is at least as likely as not she is no longer 
capable of obtaining and maintaining substantially gainful 
employment because of the severity and combined effect of her 
service-connected disabilities.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran may be awarded a TDIU upon showing that she is unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
making this determination, consideration may be given to her 
level of education, special training, and previous work 
experience, but not to her age or impairment caused by any 
nonservice-connected disabilities.  Id.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of her service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).



Even if the ratings for a Veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the disabilities may be considered under subjective criteria.  
If the Veteran is unemployable by reason of her disabilities, 
occupational background, and other related factors, an extra-
schedular total rating also may be assigned on the basis of this 
showing of unemployability, alone.  38 C.F.R. § 4.16(b).  See 
also 38 C.F.R. § 3.321(b)(1).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In another precedent case, Moore v. Derwinski, 1 Vet. App. 356, 
359 (1991), the Court also discussed the meaning of 
"substantially gainful employment" and noted the following 
standard announced by the United States Federal Court of Appeals 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.



Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  Indeed, 
according to 38 C.F.R. § 4.1, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he or she is 
capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.



Turning back now to the facts of this particular case.  The 
Veteran's 
service-connected disabilities are:  (i) status post total 
abdominal hysterectomy, rated 50-percent disabling; (ii) 
hypertension, rated 60-percent disabling; (iii) migraine 
headaches, rated 30-percent disabling; (iv) asthma, also rated 
30-percent disabling; (v) arthritis of the right knee, rated 10-
percent disabling; and (vi) urinary stress incontinence, rated 
zero-percent disabling, i.e., noncompensable, for a combined 90 
percent rating.  She also receives special monthly compensation 
(SMC) for loss of use of a creative organ.

So the Veteran's service-connected disabilities satisfy the 
threshold minimum percentage rating requirements of 38 C.F.R. § 
4.16(a) for a TDIU, that is, without having to resort to the 
special extra-schdular provisions of § 4.16(b).  

Regarding her education and job experience, the Veteran has a 
high school diploma with some college credits and some vocational 
training in cosmetology.  The record shows that she worked as a 
hair dresser from October 1998 to August 2003.  A Social Security 
Administration (SSA) decision also lists prior work experience 
as a security guard, custodian, and cosmetologist.  Intrinsic to 
most, if not all, of those jobs was the requirement that she 
stand for prolonged periods at a time.  And the medical evidence 
indicates that her service-connected disabilities, especially 
considered collectively, now prevent her from doing that type of 
work or other employment for which she may be qualified that is 
considered substantially gainful and not just marginal.

The Veteran has been provided several VA examinations in 
connection with her TIDU claim.  Unfortunately, none of the 
examiners assessed her employment handicap in terms of the 
aggregate effect of all of her service-connected disabilities.  
For example, a neurological examination in November 2005 
indicated her headaches are not likely to make her unemployable, 
but with no mention of any possible occupational impairment that 
may also result with collective consideration of her other 
service-connected disabilities.  Similarly, at the conclusion of 
a respiratory examination in November 2005, the examiner 
indicated the Veteran's asthma and hypertension do not prevent 
her employability or restrict her activities.  


And at the conclusion of a genitourinary examination in December 
2006, the examiner opined that the Veteran's incontinence, 
cystitis (which, incidentally, is not service connected), and 
hysterectomy do not affect her employability. 

So the Board remanded this case so the Veteran could be scheduled 
for another VA examination to determine whether she is incapable 
of securing or maintaining substantially gainful employment due 
to the aggregate or combined effect of her service-connected 
disabilities, rather than merely the effect of just one or two of 
these disabilities in limited isolation.  And although it does 
not appear there was exact or even substantial compliance with 
this remand directive, no prejudice results because there is 
nevertheless sufficient evidence in the file on which to grant a 
TDIU.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also 
38 C.F.R. § 20.1102 (harmless error).

In April 2009, the Veteran had the separate VA examinations 
mentioned to assess her ability or inability to work in a 
substantially gainful occupation in light of her several service-
connected disabilities - namely, her hypertension, status post 
total abdominal hysterectomy, migraine headaches, asthma, 
arthritis of the right knee, and urinary stress incontinence.  
Following these examinations, a different VA examiner then 
reviewed the examination reports and offered his medical opinion 
concerning the effect of these service-connected disabilities on 
the Veteran's potential to obtain and maintain substantially 
gainful employment.  But, unfortunately, this VA examiner did not 
comment on whether the Veteran is incapable of securing or 
maintaining substantially gainful employment due to the aggregate 
effect of her service-connected disabilities, as directed in the 
Board's remand.  Instead, this VA examiner, like those 
previously, merely discussed how each disability independently 
affects the Veteran's ability to obtain and maintain 
substantially gainful employment.  But again, when considering 
all of the medical and other evidence in the file, as a whole, 
there is sufficient supporting evidence for concluding the 
combined effect of the service-connected disabilities precludes 
any further engagement in employment that could be considered 
substantially gainful.



After reviewing the evidence, this VA examiner concluded the 
Veteran's 
service-connected disabilities do not independently prevent her 
from working, but with no additional opinion as to the aggregate 
effect these disabilities have on her ability to obtain and 
maintain a substantially gainful occupation consistent with her 
level of education and prior training and work experience.  

Still though, notably, with respect to the Veteran's 
hypertension, this VA examiner indicated it is severe and 
uncontrolled and, according to other notes in the record, 
has included episodes of malignant hypertension and has had 
significant interventions, despite the fact that the Veteran is 
presently on many medications for treatment of it.  This VA 
examiner further explained that the record indicates the Veteran 
has bilateral renal artery stenosis, which is a component of her 
hypertension and most likely in addition to essential 
hypertension.  This VA examiner then went on to state:

The severity of her hypertension at the present time 
would prevent most employment and limit her to 
sedentary employment with a low stress environment.  
However, if the hypertension is successfully treated 
with medication and/or reversal of the renal artery 
stenosis, it is possible that the blood pressure would 
normalize to a state such that it would not restrict 
the Veteran's activity or preclude work.  

So even this VA examiner acknowledges the service-connected 
hypertension is a detriment to employability, and indeed, even 
seemingly altogether preclusion to such if not effectively 
treated and managed medically and certain special accommodations 
made to permit the Veteran to work in specifically defined 
circumstances and situations.  This goes against the notion of 
substantially gainful employment and, instead, seems more 
indicative of just marginal employment, especially since, as 
mentioned, most, if not all, of the Veteran's prior training and 
work experience (as a hair dresser, custodian, and security 
guard) was not sedentary, so not of the type this VA examiner 
indicated may be still possible in a best-case scenario.

The Board therefore finds that it is just as likely as not the 
Veteran is no longer capable of obtaining and maintaining 
substantially gainful employment on account of the combined 
severity of her service-connected disabilities.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position).

This conclusion of unemployability is also supported by the June 
2007 SSA decision determining the Veteran is disabled due to 
asthma, migraine headaches, diabetes mellitus, and kidney stones, 
and therefore entitled to compensation under the Social Security 
Act.  The Board recognizes that it is not bound by the findings 
of disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  Nevertheless, the fact that SSA benefits have been 
awarded based in part, albeit not entirely, on some of the 
service-connected disabilities constitutes additional supporting 
evidence for the claim for a TDIU.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)) (holding that it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).

Although the Veteran has several nonservice-connected 
disabilities (e.g., depression, diabetes mellitus, kidney stones, 
and pancreatitis), which apparently also adversely impact her 
ability to work, as cited in the SSA's decision, the fact remains 
that at least some of her service-connected disabilities also 
formed the basis of that agency's favorable decision and, 
moreover, does not refute the findings of the VA examiner as to 
the additional affect of the severe hypertension.  See Howell v. 
Nicholson, 19 Vet.App. 535, 540 (2006); Mittleider v. West, 
11 Vet .App. 181, 182 (1998) (application of benefit-of-the-doubt 
doctrine requires VA to attribute inseparable disabilities to 
claimant's service-connected disability).



For these reasons and bases, and with resolution of all 
reasonable doubt in her favor, the Board finds that the Veteran 
meets the criteria for a TDIU.  38 C.F.R. § § 4.3, 4.7.

Lastly, since the Board is granting the TDIU claim, there is no 
need to discuss whether there has been compliance with the duty-
to-notify-and-assist provisions of the Veterans Claims Assistance 
Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


ORDER

The claim for a TDIU is granted, subject to the statutes and 
regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


